Citation Nr: 1013672	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Roanoke, Virginia.  

This appeal was previously remanded for additional 
development by the Board in June 2007.  It was again remanded 
by the Board in March 2009 to give the Veteran another chance 
to appear at a scheduled VA examination that he claimed to 
have been unable to attend due to various physical health 
problems.  The appeal has now been returned to the Board for 
appellate disposition.


FINDING OF FACT

The Veteran's PTSD is manifested primarily by symptoms 
including interpersonal difficulties, irritability and anger, 
impaired abstract thinking ability, difficulty concentrating, 
intrusive thoughts, distressing dreams, and depressed mood.  
These symptoms are productive of occupational and social 
impairment with reduced reliability and productivity.  
Occupational and social impairment with deficiencies in most 
areas is not shown.  The Veteran's symptoms more nearly 
approximate the next higher (50 percent) rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD have been met for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id. at 121.  Further, a defect in the timing 
of the notice may be cured by sending proper notice prior to 
a re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id. 
at 1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id. at 486.  

In this case, the Veteran was sent a letter in May 2003 that 
explained what the evidence needed to show in order to 
establish entitlement to service connected compensation.  He 
was also informed of the evidence VA already received in 
support of his claim, the evidence that it would seek to 
obtain on his behalf, and explained that VA would request 
records from other treatment sources that were identified by 
Veteran.  He was sent another, undated, letter prior to the 
initial adjudication of his claim which provided more 
comprehensive explanations of what the evidence needed to 
show in order to establish the Veteran's entitlement to the 
benefit sought and about VA's duty to assist the Veteran.  
The Veteran was sent this information again in a letter dated 
in July 2007; the July 2007 letter also explained the general 
manner whereby VA assigns disability ratings and effective 
dates.  In a letter dated in April 2009, the Veteran was sent 
additional information about the duty to assist and the types 
of information VA considers when determining disability 
ratings.  The Veteran's claim was subsequently readjudicated, 
most recently in a January 2010 supplemental statement of the 
case (SSOC).  Thus, to the extent that there were any pre-
adjudicatory notice errors, they were cured.

The Veteran's claim for a higher initial rating for his PTSD 
is a downstream issue from his claim for entitlement to 
service connection for PTSD.  The RO granted service 
connection for PTSD and assigned a 30 percent rating 
therefore in a March 2004 rating decision.  The Veteran then 
filed a notice of disagreement arguing that he should have 
received a higher rating.  In these types of circumstances, 
VA is not required to issue a new VCAA letter.  See 
VAOPGCPREC 8-2003.  In this precedential opinion, the General 
Counsel held that although VA is required to issue a 
statement of the case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id. 

Here, the Veteran was issued an SOC in August 2004 that 
explained what the evidence needed to show in order for the 
Veteran to receive a higher rating for his PTSD.  He was also 
sent SSOCs in November 2008 and in January 2010 that 
addressed this issue.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records, service treatment records, private 
treatment records, and a Vet Center assessment.  While the 
Vet Center assessment indicates that the Veteran had prior 
treatment there, and the Veteran indicated that he received 
such treatment on his claim form, the claims file does not 
contain those records.  The Board is aware that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency, such as a VA medical facility or Vet 
Center, and that VA will end such efforts only if it 
concludes that the records sought do not exist, or that 
further attempts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(2). 

However, in this case there is no reason to believe that the 
Vet Center records would be more favorable than the clinical 
summary that was provided by the Veteran's Vet Center social 
worker in January 2004.  Rather, this document provided a 
summary of the applicable findings of the Veteran's treating 
Vet Center therapist.  Bland County Medical Clinic records 
were obtained in connection with another claim filed by the 
Veteran and did not relate to psychiatric treatment.  

The Veteran failed to respond to numerous requests to provide 
information about any continuing treatment that he received 
during the course of this appeal.  In this regard, the Board 
observes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, while the Veteran indicated that he had more 
evidence to submit in a "VCAA Notice Response" that was 
received in February 2010, he failed to timely submit any 
additional evidence.  While the Board is sympathetic to the 
Veteran's physical health problems, he did not provide any 
indication of when he believed that he would be able to 
submit this additional evidence.  Thus, further delay in the 
resolution of this appeal is unwarranted.

The Veteran was afforded two VA examinations in connection 
with his claim. 

The Board finds that VA complied with the requirements of the 
VCAA with respect to this case and that, to the extent there 
were any errors with respect to the duty to assist, such 
errors were harmless.  

II.  Stegall

The Board is cognizant that this claim was previously 
remanded in order to give the Veteran the opportunity to 
appear at a VA examination.  The Board finds that the 
instructions set forth in its previous remands were 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 
141, 147 aff'd sub nom Dyment v. Principi, 287 F.3d 1377 
(2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with).  The 
Veteran was provided the appropriate VCAA notice as set forth 
in the June 2007 remand and, additionally, the Veteran was 
requested to identify any relevant treatment records as set 
forth in that remand.  As noted previously, the Veteran 
failed to do so.  

In its March 2009 remand, the Board noted that the Veteran 
had not been afforded the VA examination referenced in its 
prior remand.  The Veteran failed to appear for his 
examination, alleging that his physical health prevented his 
attendance.  Therefore, finding the Veteran's excuse for his 
failure to attend the prior examination to be reasonable, the 
Board remanded the Veteran's claim to enable him to appear at 
a rescheduled examination.  The Board is cognizant that while 
both of its prior remands instructed that this examination be 
performed by a psychiatrist, the examination was in fact 
performed by a psychologist.  However, insofar as both of 
these types of clinicians have extensive education and 
experience in the diagnosis and treatment of mental disorders 
and are fully qualified to provide opinions such as that 
which was requested in this case, and the exam that was 
conducted was in fact adequate for rating purposes, the Board 
finds that the examination was in substantial compliance with 
its instructions.  See Dyment, 13 Vet. App. at 147.  

III.  Initial Rating

The Veteran contends that the symptoms of his PTSD are more 
serious than are contemplated by the currently assigned 30 
percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 which incorporates the general rating 
formula for mental disorders located at 38 C.F.R. § 4.130.  

Pursuant to the above criteria, a rating of 30 percent is 
assigned where the Veteran exhibits occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Veteran was first examined by VA in February 2004.  At 
that time, the Veteran reported that the only psychiatric 
treatment that he ever received was at the Vet Center, but 
that his primary care provider, whom he did not identify, had 
prescribed an antidepressant for him.  The Veteran felt that 
this medication "mellowed him out" slightly and caused a 
decrease in his irritability.  The Veteran reported that he 
experienced nightmares, flashbacks, intrusive memories, 
irritability and angry outbursts, and feelings of depression 
and anxiety.  

The Veteran denied any legal problems.  He reported that he 
worked part-time doing floor plan audits and home inspections 
and that he believed that he was able to do this work 
adequately because he did not have to work with others.  He 
reported that he was married for 41 years and that his wife 
was "patient and tolerant" regarding his irritability and 
snappishness.  He had three sons that he saw regularly 
although the relationships were not as close as the Veteran 
desired.  He denied having friends or pursuing leisure 
activities.  He denied any present abuse of alcohol or drugs.  
He reported a history of past aggressive behavior, but 
indicated that the last fight he got into was one to two 
years ago.  He denied any history of suicide attempts.

Upon examination, the Veteran displayed a restricted affect 
and his mood seemed dysphoric.  There was no impairment of 
thought processes or communication and no evidence of 
hallucinations or delusions.  Eye contact and behavior were 
appropriate.  The Veteran reported occasional suicidal 
ideation without intent.  He also indicated that he 
experienced aggressive thoughts but typically was able to 
avoid conflicts by walking away from the situation and he 
denied any present intent to harm anyone.  The Veteran was 
fully oriented.  

The Veteran was able to maintain his personal hygiene and 
basic activities of daily living.  He complained of some 
difficulties with short term memory as well as some fogginess 
surrounding certain past recollections.  There was no 
reported obsessive behavior.  The Veteran denied experiencing 
any panic attacks but indicated that he experienced episodes 
when his anxiety became more pronounced.  He reported 
experiencing episodes of depression accompanied by crying, 
hopelessness, low self esteem, and adhedonia approximately 
two or three weeks per month.  He described frequent verbal 
outbursts of anger and sleep impairment.  He reported that he 
generally got 4 to 5 hours of sleep per night and was 
therefore tired during the day.  

The Veteran was deemed capable of handling benefit payments.  
The examiner determined that the Veteran met the criteria for 
PTSD.  However, he did not provide a multiaxial diagnosis.  

The Veteran was reexamined pursuant to the instructions set 
forth in a Board remand in September 2009.  By that time, the 
Veteran reported experiencing numerous serious physical 
health problems that significantly restricted his activities.  
The Veteran reported receiving past treatment at a Vet Center 
but no current psychiatric treatment.  He indicated that his 
primary care doctor prescribed an antidepressant, a 
benzodiazepine, and pain medication.  The Veteran reported 
that his medications helped reduce his irritability and anger 
somewhat but that he still experienced difficulty with these 
issues.  

The Veteran reported that he took continuing education 
courses in 2005 but had difficulty with them due to problems 
with concentration, memory, and irritation with other 
students.  He continued to be married to his wife of 46 years 
and described the relationship as positive.  However, he 
indicated that there were residual problems with his 
relationship with his family as a result of his past 
behavior.  Thus, his relationship with his children remained 
impaired by residual resentment that they had towards him as 
a result of his past conduct.  The Veteran reported that he 
spent nearly all of his time with his wife because he was 
afraid that his medical equipment would malfunction and he 
wanted her with him in case of that eventuality.  The Veteran 
reported that a teenage granddaughter lived with he and his 
wife and that he had some difficulties dealing with typical 
teenage behavior.  He reported that he argued with his 
granddaughter approximately 3 times per week but that they 
make up shortly after these arguments.  

The Veteran reported that he had two friends who sometimes 
visited him.  He used to attend church and church functions 
but had to stop doing so due to his physical medical 
problems, but he reported that he never developed close 
relationships with other members of the congregation.  

The Veteran reported that he spent most of his time studying 
his Bible and watching television since he was physically 
unable to engage in other activities.  He reported that he 
sometimes had problems focusing on his reading materials.  He 
also reported that even prior to developing his physical 
health issues his participation in recreational activities 
had declined because of his difficulties with anger and 
social interaction.  He gave up other leisure activities, 
such as fishing, as he became more involved with his work.  
The Veteran denied any history of suicide attempts, but 
reported recurrent suicidal ideation without any plan.  He 
also reported difficulty sleeping, with nightmares, multiple 
awakenings, chronic daytime fatigue, and hypersomnia.  He 
also reported symptoms such as avoidance of stimuli that 
reminded him of Vietnam, intrusive thoughts, flashbacks, 
hypervigilance, and an exaggerated startle response.

Upon examination the Veteran was clean and appropriately but 
casually dressed.  He appeared restless and fatigued.  His 
speech was coherent, clear, and spontaneous and he was 
cooperative with the examination.  He described his then-
current mood as "okay."  He was fully oriented.  His 
thought processes and thought content were normal and he 
understood the outcome of his behavior.  There was no 
evidence of delusions.  His impulse control was good.  His 
memory was normal.  However, he experienced difficulty with 
abstract thinking.

The Veteran was currently unemployed as a result of his 
physical problems.  The examiner indicated that there were a 
number of psychological issues that could have impacted the 
Veteran's work had he been employed but that, overall, these 
factors would have impacted his work mildly to moderately.  

The Veteran had significant limitations in his activities due 
to his physical problems, but also was assessed as having 
severe impairments with respect to activities such as 
driving, travelling, exercising, shopping, and recreational 
activities as a result of his psychiatric condition.  
Overall, the examiner assessed the Veteran's PTSD symptoms as 
moderate to moderately severe.  However, the examiner 
assessed the Veteran's secondary depression as severe in 
nature.  She assigned a global assessment of functioning 
(GAF) score of 50.  A GAF score of 41-50 is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Thus, the Veteran was 
assessed as having symptoms on the least serious range of 
those that could be considered severe in nature.  He was 
assessed to be competent to handle his benefits.  The 
examiner indicated that she agreed with the conclusions set 
forth in the February 2004 VA examination.

The Veteran also submitted a "clinical summary" dated in 
January 2004 in support of his claim.  This was prepared by a 
bachelor's level social worker who acted as a "readjustment 
counselor specialist" at the Vet Center where the Veteran 
was then undergoing treatment.  The social worker indicated 
that the Veteran was anxious and depressed and that he 
experienced flashbacks, bad dreams, intrusive thoughts, 
hypervigilance, and impaired impulse control.  The Veteran 
reported that he lost interest in many activities and that he 
was socially isolated.  The social worker indicated that the 
Veteran reported experiencing multiple panic attacks per 
week.  The Veteran also reported having angry outbursts and 
avoiding situations that reminded him of war.  He reported a 
past history of suicidal and homicidal thoughts but no 
current plan or intent.  The social worker believed that the 
Veteran displayed a predominantly restricted affect and that 
his hyperarousal symptoms were severe.  The social worker 
indicated that, in addition to PTSD, the Veteran had 
generalized anxiety disorder and major depression that were 
secondary to his PTSD.  The social worker believed the 
Veteran's symptoms were severe and that he could not maintain 
relationships with others.  

Giving the benefit of the doubt to the Veteran, his symptoms 
more closely approximately the criteria for a 50 percent 
rating than they do the currently assigned 30 percent rating.  
At his examinations, the Veteran displayed a somewhat 
restricted affect.  His social worker indicated that he 
experienced panic attacks multiple times per week; while this 
was not indicated by the VA examinations, they do document 
significant anxiety problems with recurrent instances of 
heightened anxiety.  While the Veteran had a positive 
relationship with his wife, was involved in church activities 
prior to developing physical problems that prevented this, 
and, on the most recent VA examination, indicated that he had 
a few friends who visited him, the assessments overall 
indicate that the Veteran's irritability and suspiciousness 
of others caused him difficulty in establishing and 
maintaining work and social relationships.  For instance, the 
Veteran reported few social interactions with persons other 
than family members, experienced difficulty at school that 
was partly due to irritability regarding the behavior of 
other students, and attributed his occupational success as 
being related to the fact that he could perform his work 
alone.  The Veteran lacked motivation to pursue most 
recreational activities even prior to developing physical 
limitations that prevented his involvement in most such 
activities and at times experienced significant depression 
and adhedonia.  The examiner who performed the most recent VA 
examination also noted that the Veteran displayed impaired 
abstract thinking.  All of these symptoms are consistent with 
a 50 percent rating.

However, the Veteran was not shown to have occupational and 
social impairment with deficiencies in most areas as required 
for a 70 percent rating.  There was no evidence of 
obsessional rituals that interfered with routine activities 
or of illogical, obscure, or irrelevant speech.  While the 
Veteran experienced significant anxiety and depression, the 
evidence does not show that it was near-continuous or that it 
significantly impaired the Veteran's ability to function 
independently, appropriately, and effectively.  The Veteran 
was able to work and perform all of his activities of daily 
living until he developed physical impairments that prevented 
this and he was assessed by both VA examiners as being 
competent to handle benefit payments.  Similarly, while the 
Veteran experienced recurrent passive suicidal ideation, this 
was always without intent and the Veteran was never deemed a 
danger to himself or others by any of the clinicians who 
evaluated him.  While the Veteran experienced ongoing 
problems with irritability and angry outbursts, there were no 
violent episodes that took place during the period relevant 
to this appeal.  The Veteran was always fully oriented and 
his personal appearance and hygiene were assessed as being 
normal.  The Veteran was not shown to be unable to handle 
stressful situations, including at work or at a work-like 
setting.  Rather, until his physical problems prevented him 
from working, he reported that he was adequately able to 
perform his job functions.  Moreover, while the Veteran's 
ability to establish and maintain relationships was impaired, 
it did not reach the level of an inability to establish and 
maintain effective relationships as evidenced by the 
Veteran's long term marriage which he described as positive 
at his most recent VA examination, his ongoing, albeit 
somewhat distant relationship with his children, an ongoing 
relationship with his granddaughter that was generally 
characterized by only the normal frustrations of dealing with 
a teenager, his church involvement, and his friendship with 
two friends who sometimes visited him.  While the Veteran's 
social worker characterized the Veteran's impaired social 
relations as an "inability to maintain effective social 
relationships", the evidence cited above does not support 
this conclusion.  

The Board acknowledges that the Veteran's social worker 
characterized the Veteran's level of impairment as severe and 
the examiner who performed the most recent VA examination 
opined that his symptoms were moderately severe to severe.  
In this regard, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is 
considered but is not determinative of the VA disability 
rating to be assigned.  Rather, the evaluation is based on 
consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  As discussed above, this is most 
consistent with a 50 percent rating.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  The 
Board gave the benefit of the doubt to the Veteran in 
granting a 50 percent rating. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The evidence was insufficient to sustain a higher rating.


ORDER

An initial rating of 50 percent, but no higher, for PTSD is 
granted for the entire period pertinent to this appeal, 
subject to the laws and regulations regarding the award of VA 
monetary benefits.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


